DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42 (Figure 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 9, line 2, --41, 42, and 40, respectively,-- or other variation thereof could be added after “lengths” which would render the drawing objection above moot.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bidaux (US 2020/0370877).

Regarding claim 1, Bidaux discloses a sensor (element 1500, Fig. 15) for detecting a position on a path extending in a path direction (i.e., direction of rotation), comprising: a transmitter element (element 1501, Fig. 15) having at least one centrally arranged magnet (see annotated Fig. 15 below) and two magnets arranged at an edge (see annotated Fig. 15 below) in front of and behind the centrally arranged magnet, as seen in the path direction, the magnetic poles of the magnets being aligned transversely with respect to the path direction and being set up to emit a magnetic field created by the transmitter element which varies in the path direction, a measurement transducer (element 1502, Fig. 15) which is arranged to output a measurement signal which is dependent on the magnetic field created by the transmitter element arriving at the measurement transducer, the transmitter element and the measurement transducer being arranged so as to be movable with respect to one another in the path direction, and an evaluation device (element 620, Fig. 6) which is set up to output, based on the measurement signal, a sensor signal which is dependent on the relative position between the measurement transducer and the transmitter element, wherein, viewed in the path direction, the centrally arranged magnet is arranged to excite a greater magnetic flux than the magnets arranged at the edge (see Fig. 15). 
Regarding claim 3, Bidaux discloses a sensor, wherein one transition magnet (see annotated Fig. 15 below) is arranged in the transmitter element before and after the centrally arranged magnet, as seen in the path direction, which are followed by the magnets arranged at the edge, as seen in the path direction (see Fig. 15).
Regarding claim 4, Bidaux discloses a sensor, wherein the transition magnet is smaller or equal to the centrally arranged magnet and larger than the magnets arranged at the edge (see Fig. 15).
Regarding claim 5, Bidaux discloses a sensor, wherein a measurement range for detecting the position as seen in the path direction lies between the transition magnets (see Fig. 15).
Regarding claim 6, Bidaux discloses a sensor, including a further measurement transducer (elements S1, S3, Fig. 5a) which is arranged in front of or behind the measurement transducer (element S2, Fig. 5a), as seen in the path direction, and is set up to output a further measurement signal which is dependent on the magnetic field created by the transmitter element arriving at the measurement transducer, the transmitter element and the further measurement transducer being arranged such that they can move with respect to one another in the path direction, and the evaluation device being set up to output the sensor signal based on a difference between the two measurement signals (see Abstract and par. [0134]). 
Regarding claim 7, Bidaux discloses a sensor, wherein one of the magnets arranged at the edge lies at least partially in a measurement range for detecting the position (see Fig. 15).
Regarding claim 8, Bidaux discloses a sensor, wherein the aforementioned magnet arranged at the edge and the adjacent transition magnet lie in the measurement range (see Fig. 15).
Regarding claim 9, Bidaux discloses a sensor, wherein the path direction is a tangential direction, so that the position to be detected is an angular position (see Fig. 15).

    PNG
    media_image1.png
    629
    699
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Bidaux (US 2020/0370877) or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Bidaux (US 2020/0370877) in view of Official notice.

Regarding claim 2, although Bidaux does not appear to mention the centrally arranged magnet for exciting the larger magnetic flux is 30% to 60% larger than each of the magnets arranged at the edge, there is a reasonable expectation that given the length difference between the central and edge magnets of the device of Bidaux, the magnetic flux excited by them meet the claimed limitation (see Fig. 15). 
In the alternative, the examiner takes official notice that this feature is well known in the art. MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of magnetic flux difference is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation as a matter of obvious design choice for the desired practical application.

Claims 1, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2018/0340853) in view of Bidaux (US 2020/0370877).

Regarding claims 1, 3, and 10, Berner et al. discloses vehicle (element 1, Fig. 1), comprising: a chassis (element 5, Fig. 1) movable in a driving direction, two front wheels (element 3, Fig. 1) supporting the chassis at the front as viewed in the driving direction, two rear wheels (element 4, Fig. 1) supporting the chassis at the rear as viewed in the driving direction, a steering wheel (element 6, Fig. 1) for rotating a steering shaft (elements 7, 11, Fig. 1) about an axis of rotation (element 8, Fig. 1) for turning the front wheels, a sensor (element 9, Fig. 1) for detecting a relative position between a part (element 7, Fig. 1) of the steering shaft facing the steering wheel and a part (element 11, Fig. 1) of the steering shaft facing the front wheels, and a motor (element 15, Fig. 1) for adjusting the turning of the front wheels in accordance with the detected relative position. 
Although Berner et al. does not disclose the claimed sensor, Bidaux shows that this feature is well known in the art. Bidaux discloses a sensor (element 1500, Fig. 15) for detecting a position on a path extending in a path direction (i.e., direction of rotation), comprising: a transmitter element (element 1501, Fig. 15) having at least one centrally arranged magnet (see annotated Fig. 15 below) and two magnets arranged at an edge (see annotated Fig. 15 below) in front of and behind the centrally arranged magnet, as seen in the path direction, the magnetic poles of the magnets being aligned transversely with respect to the path direction and being set up to emit a magnetic field created by the transmitter element which varies in the path direction, a measurement transducer (element 1502, Fig. 15) which is arranged to output a measurement signal which is dependent on the magnetic field created by the transmitter element arriving at the measurement transducer, the transmitter element and the measurement transducer being arranged so as to be movable with respect to one another in the path direction, and an evaluation device (element 620, Fig. 6) which is set up to output, based on the measurement signal, a sensor signal which is dependent on the relative position between the measurement transducer and the transmitter element, wherein, viewed in the path direction, the centrally arranged magnet is arranged to excite a greater magnetic flux than the magnets arranged at the edge (see Fig. 15), wherein one transition magnet (see annotated Fig. 15 below) is arranged in the transmitter element before and after the centrally arranged magnet, as seen in the path direction, which are followed by the magnets arranged at the edge, as seen in the path direction (see Fig. 15). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. By utilizing the sensor of Bidaux in the vehicle of Berner et al. the relative position can be detected with high accuracy, and in a manner which is highly robust against an external disturbance field, and against magnetic degradation and temperature variations.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/14/2022